Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
The application has been amended as follows: 

In claim 1, line 23, and claim 14, line 17, amend “the suitcase” to “a suitcase” in order to overcome a potential indefinite rejection.  

Although “A suitcase-integrated drying system” is recited in the preamble, a “suitcase” is not.  Under a reasonably broad claim construction, in light of the accompanying specification, the second suitcase recitation lacks a positive antecedent basis, such that the second recitation renders the claim indefinite.  The first suitcase recitation is construed as a modifier to an integrated drying system and not a suitcase.  Hence this amendment is made to overcome indefiniteness of claim 1.

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record because the claimed drying system with the features of a rack, drainage system, support posts and frame, receptacle with a cover tray and heater and plurality of ventilation slots, base and lateral walls connected to the cover tray, at least one inlet and the slots traversing the cover tray and the inlet positioned on the cover tray with the drainage system integrated into 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references cited in this application may teach one or more claim features but do not rise to a level of anticipation or obviousness such that a rejection would be reasonable or proper under current Office practice and procedure.
References A, B, cited with this action, are patent publications from the same inventive entity as the current application.  References C, D, E, F, G, H, I, J, K, L, M, N, O, P, Q, cited with this action teach drying systems that could be used for a suitcase.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Wednesday, January 5, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753